Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 10/13/2021. 
Claims 1-20 are allowable. 
	
    Allowable Subject Matter
Claims 1-20 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
		
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schuler et al US Patent 10,958,419 teaches distributed ledger network where incident report with attribute is identified and identified nodes are joined to public distributed ledger network or a private distributed ledger network. 

Sharma et al US Patent 10,897,470 teaches detection of attack in network system by detecting baseline profiles of first and second devices with analyzing system calls in operation time period of devices and detection of attack based on comparison of processes, baselines profiles and system calls of devices. 

Yang et al US Patent 10,762,927 teaches audio logger with communication device with hash of audio data and communication parameters related to the audio are stored in blockchain. 

Rosenoer et al US Patent 10,742,398 teaches operation based on proof of performance of an activity, identifying a data block, among a hash-linked chain of data blocks, including bespoke crypto associated with activity and releasing the crypto token to the receiver system. 

Punal  et al US Publication 2021/0021424 teaches controlling participation of miner in computation of a block for a message added to a blockchain with security levels available in blockchain with checking of security level with message and compute the hash block for message. 

Maniyar  et al US Publication 2020/0213127 teaches token transaction request of a token transaction that includes transfer of assignment of crypto-token from first to second entity based on digital signature and private blockchain requests with new block for the private blockchain with token transaction validation. 

	                             REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 10/13/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 8 and 15 as follows :
	Claim 1 ‘ .. A method, comprising:
receiving a request to add an expansion node to a hash chain associated with a resource, wherein:
	the expansion node signifies a transfer of a privilege associated with the resource from a first entity to a second entity,
	the request includes a confirmation possession token of the first entity,
	the first entity comprises one entity of a first set of entities, and
	the second entity comprises one or more entities in a second set of entities;
	generating a confirmation hash digest based on the confirmation possession token via a hashing function associated with the hash chain;
	verifying the confirmation hash digest matches a predecessor hash digest indicated in a predecessor node of the hash chain, wherein the hashing function maps a predecessor possession token and a successor hash digest, wherein the successor hash digest is based on a successor possession token.’ with additional detailed steps in claim(s) as described in independent claim(s) on 10/13/2021. 



None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.

Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431